Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 17, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  136983                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  GARY L. BUSH, Guardian of GARY E. BUSH, 	                                                              Maura D. Corrigan
  a Protected Person,                                                                                  Robert P. Young, Jr.
                Plaintiff-Appellee,                                                                    Stephen J. Markman,
                                                                                                                      Justices

  v        	                                                        SC: 136983      

                                                                    COA: 274726       

                                                                    Kent CC: 06-000982-NM 

  BEHROOZ-BRUCE SHABAHANG, M.D.,

  JOHN CHARLES HEISER, M.D., WEST 

  MICHIGAN CARDIOVASCULAR SURGEONS,

  GEORGE T. SUGIYAMA, M.D., M. ASHRAF 

  MANSOUR, M.D., and VASCULAR 

  ASSOCIATES, P.C.,

            Defendants,
  and
  SPECTRUM HEALTH BUTTERWORTH
  CAMPUS,

             Defendant-Appellant. 

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 1, 2008
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on November 19, 2008, at 9:30 a.m., on whether to grant the application or take
  other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address
  whether that portion of the Court of Appeals judgment holding that the direct liability
  claims against defendants West Michigan Cardiovascular Surgeons and Spectrum Health
  Butterworth Campus should be dismissed without prejudice is inconsistent with this
  Court’s decision in Boodt v Borgess Medical Center, 481 Mich 558, 563-564 (2008).

         We further ORDER that this case be argued and submitted to the Court together
  with the cases of Bush v Shabahang, Docket Nos. 136617 and 136653. The parties may
  file supplemental briefs no later than November 12, 2008. They should not submit mere
  restatements of their application papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 17, 2008                    _________________________________________
           d1014                                                               Clerk